DORAN, J.
I dissent. Appellant contends that, “The question presented on this appeal is whether appellant Costa was in the employ of Elma B. Stuart, trustor, at the date of her death within the meaning of the trust amendment executed by her.”
From a review of the record, it appears to me that the only question presented by the appeal is whether the evidence supports the judgment. Whether appellant was “in the employ of the trustor at the date of her death,” within the meaning of the trust indenture, obviously was a question addressed to the judgment of the trial court, and its determination of that question necessarily included a consideration of other evidence, not only as an aid to the interpretation of the trust indenture, but as to the application thereof as well. The judgment of the trial court represents the effect of the evidence and it is well settled that an appellate court is without power to substitute its judgment for the judgment of the trial court in such circumstances. In my opinion, the evidence supports the findings and judgment.
A petition for a rehearing was denied February 17, 1948, and defendant and respondent’s petition for a hearing by the Supreme Court was denied March 25,1948.